Citation Nr: 1444517	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-44 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania on a brokered basis.  The New York RO issued a Statement of the Case and during the course of the appeal, the Veteran moved to North Carolina.  The Winston-Salem RO certified the appeal to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2009, at which time the examiner opined that the Veteran's hypertension was not caused by or aggravated by his service-connected diabetes mellitus.  The examiner reasoned that the "Veteran was diagnosed with hypertension at the same time the diagnosis of diabetes was made... [h]e currently has normal renal function." 

The Board finds a remand for further medical evidence is necessary.  First, an August 2005 medical treatment note indicates a provisional diagnosis of hypertension.  A November 2006 emergency room treatment note indicates a history of hypertension.  An April 2007 VA examination for diabetes indicates that the Veteran was diagnosed with diabetes mellitus in February 2007.  It also notes that the Veteran "carries the diagnosis of hypertension but has no history of cardiac disease."  It is unclear as to the exact date of diagnosis of the Veteran's hypertension.  Since the examiner noted that the Veteran was diagnosed with hypertension at the same time as he was diagnosed with diabetes mellitus, on remand the examiner is asked to identify the dates of diagnoses of each disability and the source from which he/she obtained the information.  

Second, the Board finds that the examiner does not adequately address whether the hypertension is aggravated by the service-connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439(1995) (service connection available where a Veteran's non-service connected disability is aggravated by his service connected disability).  The opinion appears to only address whether the diabetes mellitus caused the hypertension.  Therefore, the Board finds that the July 2009 VA examination is inadequate for adjudication purposes and remands for a new examination to address all theories of entitlement.  

Lastly, it appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain recent VA treatment records, not already of record, dating from August 2013 to present.

2.  Then, obtain an addendum opinion from the July 2009 VA examiner (or, if he/she is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or caused by service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion.

The examiner is asked to identify the dates on which the Veteran was diagnosed with hypertension and diabetes and the source from which this information was obtained.  

c.  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).  

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

